Citation Nr: 1802509	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents and as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.  Some of his service was in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection for hypertension was denied therein.  The Veteran appealed this determination.  In December 2013, January 2015, July 2016, and August 2017, the Board remanded this matter for additional development.  Review of the claims file at this time unfortunately reveals that adjudication still cannot proceed.  This matter accordingly is REMANDED for additional development once again.

REMAND

VA's duty to assist includes asking the claimant to submit private records or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2017).  Despite the Board's four previous remands, some identified relevant private treatment records remain outstanding.  None from Dr. L.Z., the Veteran's primary care physician since July 1993, are available even though he provided enough information and authorization with respect to them in January 2014.  Timely efforts at procurement were not made, and authorizations expire after 180 days.  The Veteran accordingly must be informed of this and given another opportunity to submit the records or another authorization.  He also must be given an opportunity to do the same concerning records from the John R Clinic, where he was seen from 1980 to July 1993.

Although service connection for hypertension can be granted on other bases including direct whether from in-service exposure to herbicide agents or otherwise or presumptive, the Veteran primarily argues that his was caused or aggravated by his service-connected diabetes mellitus (DM) or service-connected coronary artery disease (CAD).  The timeline of when he developed these disabilities in relation to hypertension therefore is of import.  Statements from Dr. L.Z. indicate that the Veteran was diagnosed with DM in March 2005.  However, an April 2007 statement from private Dr. J.M. at Fenton Medical Center in Fenton, Michigan, indicates that diagnosis was in 1987.  This statement was submitted by the Veteran's representative on his behalf, complete with his name, claims file number, and address, in May 2008.  He nevertheless disputes that it relates to him.

The Veteran specifically says he has never seen Dr. J.M.  Other than a name, the statement does not contain identifying information.  Some details therein, that referral was made to private nephrologist Dr. S. for proteinuria and to a diabetic clinic for insulin as well as the list of medications, are not confirmed by the other medical evidence currently available.  That could mean that the statement does not refer to the Veteran, but it could also mean that this other evidence concerning him is incomplete.  The statement does not appear to have been associated with the wrong claims file.  Review of the Veterans Appeals Control and Locator System indeed shows that similarly named veterans live elsewhere.  In sum, clarification is required because it currently is unclear whether or not the statement relates to the Veteran.  If it does, he must be provided with a copy pursuant to his January 2016 request for such.  He also must be asked to submit records from Dr. J.M., Dr. S., and the diabetic clinic or to provide enough information and authorization for them.

If VA obtains a medical opinion, the duty to assist requires that it be adequate so adjudication is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This includes considering relevant medical history, having accurate factual premises, and supporting the conclusion made with a reasoned explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Multiple VA medical opinions, all against service connection, have been obtained pursuant to the Board's prior remands.  None have been based on review of the Veteran's complete relevant medical history.  There further has been very little reasoned explanation, and what has been provided may be inaccurate.  

It was noted several times that the Veteran developed hypertension before DM and CAD.  Yet this timeline currently is unclear as discussed above.  It also was noted that the Veteran's DM is diet-controlled and that he has normal kidney function.  However, whether or not he requires insulin and carries a proteinuria diagnosis is unclear.  August 2010 and April 2016 statements from Dr. L.Z. include general comments on the interplay between hypertension, DM, and CAD/atherosclerotic cardiovascular disease.  However, they do not include comments on the Veteran's disabilities.  There, in sum, are no opinions currently available which adequate.  Arrangements therefore must be made for another VA medical opinion to be obtained.  To ensure the best possible chance of success, it shall be rendered by an appropriate medical professional without prior involvement in this matter.  Based on the above, a REMAND is directed for the following:

1.  Undertake all action necessary to clarify whether the April 2007 statement from Dr. J.M. at Fenton Medical Center in Fenton, Michigan, relates to the Veteran.  If it does, provide the Veteran and his representative with a copy pursuant to his January 2016 request for such.  Associate with the claims file documentation showing completion of the aforementioned.

2.  Ask the Veteran to submit treatment records from Dr. L.Z. dated from July 1993 to present and the John R. Clinic dated from 1980 to July 1993.  If the April 2007 statement (the subject of paragraph 1) relates to him, ask him to do the same for treatment records from Dr. J.M. as well as Dr. S. and the diabetic clinic referenced therein.  Alternatively, ask him to provide enough information to identify and locate these records along with an authorization for their release to VA.  

Inform the Veteran that prior authorizations have expired.  This includes the January 2014 authorization for Dr. L.Z.'s treatment records.  If the Veteran provides information and authorization, make an initial request for the treatment records with follow-up as necessary.  Associate all treatment records procured with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.
3.  After completion of paragraphs 1 and 2, arrange for an appropriate VA examiner without previous involvement in this matter to render another medical opinion regarding the Veteran's hypertension.  Whether another VA medical examination is needed is left to this examiner's discretion.  The examiner shall review the claims file and then shall answer the following:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension:

a.  is related to his service, whether via his exposure to herbicide agents or otherwise?  

b.  was caused by his service-connected DM and/or his service-connected CAD?

c.  has been aggravated (permanently worsened not from natural progression) by his service-connected DM and/or his service-connected CAD?

The examiner shall consider the National Academy of Sciences conclusion that there is "limited or suggestive evidence of an association" between exposure to herbicide agents and hypertension [77 Fed. Reg. 47,924, 47,926-927 (Aug. 10, 2012)]-and Dr. L.Z.'s August 2010 and April 2016 statements and general comments on the interplay between hypertension, DM, and CAD/atherosclerotic cardiovascular disease.  

As support for each opinion, the examiner shall provide a reasoned explanation.  Relevant medical and lay (from the Veteran and, if any, from his family/friends) evidence thus should be discussed as it relates to medical principles.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented by the examiner in a report to be placed in the claims file.  

4.  Finally, readjudicate this matter.  Issue a rating decision if the determination is favorable to the Veteran and a supplemental statement of the case (SSOC) if the determination is unfavorable to him.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

